Citation Nr: 1410800	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO. 10-37 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for a left knee disability, to include status post left knee anterior cruciate ligament reconstruction. 

2. Entitlement to service connection for a right shoulder disability, to include tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2004 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that decision, the RO granted service connection for a left knee disability at a noncompensable level and denied service connection for a right shoulder disability.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of an initial compensable rating for a service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

A current right shoulder disability has not been shown to be present at any time during the period on appeal.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA issued a VCAA letter in December 2008, prior to the initial unfavorable adjudication in April 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in January 2009. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a right shoulder disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Further, in instances where the Veteran engaged in combat during a period of war, lay evidence of an in-service event, injury or disease is acceptable if it is consistent with the circumstances, conditions or hardships of service. 38 U.S.C.A. § 1154(b). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a right shoulder disability. For the reasons set forth below, service connection for a right shoulder disability on a direct or presumptive basis is not warranted in this case.

First, service connection on a direct basis is not warranted. In order for there to be a viable claim for service connection, there must a current disability. Brammer, 3 Vet. App. at 225. When determining whether there is a current disability, pain alone is not sufficient. Sanchez-Benitez, 13 Vet. App. at 285. The Veteran has repeatedly stated that he has right shoulder pain, and that his right shoulder disability is a result of his service. While the Veteran is competent to report lay-observable symptoms such as pain, the Veteran is not competent to diagnose himself with a right shoulder disability as such a determination requires medical training and expertise. Jandreau, 492 F.3d 1372. As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

Looking at the medical evidence of record, the January 2009 VA examiner noted that upon examination of the Veteran's shoulder there was no evidence of tenderness, guarding, fracture, deformity, edema or effusion, heat, subluxation, locking pain, or ankylosis. The examiner measured the Veteran as having full range of motion in his right shoulder with no objective signs of pain on motion and no further limitation of motion due to pain, fatigue, weakness, or other symptoms after repetitive testing. The examiner also noted that the Veteran did not report any symptoms and denied current treatment or any functional impairment. Based on this information the examiner determined that there is no diagnosable disability as there was no pathology at the time of the examination. Further, VA radiology results with respect to the right shoulder showed no bone, joint or soft tissue abnormalities, and an overall impression of negative right shoulder was provided.

The Board notes that the Veteran was diagnosed with right shoulder tendonitis in February 2008, while he was still in service. However, the in-service diagnosis of tendonitis is not relevant to the issue of whether the Veteran has a current disability for VA purposes, and is instead probative of whether there was an in-service event, injury or disease. However, without a currently diagnosed disability, the second element of service connection is not reached. Further, while the Veteran has consistently complained of pain post-service, as stated above pain by itself is not considered a disability for VA purposes. Sanchez-Benitez, 13 Vet. App. at 285. Instead, there must be a separate disability underlying the complaints of pain. Id. As there is no competent evidence of a current right shoulder disability, the Veteran's complaints of pain are not sufficient to support a claim of service connection. As there is no competent evidence of a current right shoulder disability, direct service connection is not warranted. See 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.

Second, the claimed right shoulder disability cannot be service connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309(a). As already established, there is no competent evidence of record indicating a current diagnosis of a right shoulder disability. Likewise, service connection based on continuity of symptomatology is also not warranted as there is no competent evidence of a current disability. See 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331.

As the medical evidence post-service does not reflect a current diagnosis of a right shoulder disability and there is no competent lay evidence of record on the issue, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes. See id. As such, service connection for the Veteran's claimed right shoulder disability on a direct or presumptive basis is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.



ORDER

Entitlement to service connection for a right shoulder disability is denied.


REMAND

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). In this case, the Veteran indicated in his January 2010 notice of disagreement that he was experiencing new symptoms since his January 2009 VA examination. Further, the Veteran argued that he reported experiencing tenderness and pain in his left knee during his January 2009 VA examination, which is contrary to what is recorded in the examination report. As the Veteran has indicated a worsening of his symptoms since his last VA examination and that the symptoms were worse than what was recorded during the January 2009 VA examination, the Board finds that a new examination is warranted to determine the current severity of the Veteran's left knee disability.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected left knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.  

The supporting rationale for all opinions expressed must be provided.

3. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


